Citation Nr: 1145553	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes, that while the Veteran seeks service connection for PTSD, review of the claims folder indicates that she has also been diagnosed with, and treated for, major depressive disorder.  Because recent judicial caselaw addresses the consideration of all symptoms of mental abnormality, the Board has redefined the Veteran's psychiatric claim as is listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for her psychiatric problems.  Unfortunately, however, the information in the current record is inadequate to make an informed decision and discloses a need for further development prior to final appellate review.  
The Veteran contends that she developed PTSD as the result of severe harassment and sexual assaults during service.  She asserts that in September 1979 a supervisor raped her when they were alone working on a plane repair together.  She was so frightened and ashamed that she did not report it.  In November 1979, in a separate incident, she and a friend attended a party at this same officer's home, which was off base.  Sometime later the friend left the party and the Veteran found herself there alone.  The officer kept her there against her will and raped her repeatedly over the course of a weekend.  The Veteran stated that she could not escape as she did not know where she was and was unable to phone for help as the officer ripped the phone cord from the wall and tied her hands with it.  She became pregnant as a result of the assault and was forced to terminate the pregnancy.  She began using drugs and alcohol to stop the nightmares and flashbacks and received disciplinary infractions as a result.  See an July 2006 VA Form 21 0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma; an October 2008 lay statement; & the June 2011 QTC examination.  The Veteran felt trapped, overwhelmed, and scared since the officer had power over her career.  She never reported the rape as did not believe she would be helped if she did so.

In addition to the above, the Veteran's history is also significant for domestic abuse and physical trauma.  A January 2006 PTSD evaluation assessment notes that she married in 1982 while still in the military and that the marriage was filled with substance use and violence.  The marriage dissolved in 1989.  The Veteran married a second time in 1992 after service discharge.  This marriage also ended due to drug and alcohol use and domestic violence.  The record currently contains diagnoses of PTSD, major depressive disorder, and severe substance abuse, which appear to be based upon the domestic violence as well as the alleged in-service rape.  

Although the record currently on appeal contains little evidence corroborating the Veteran's claim that she was assaulted during service, the Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience since these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5). 

Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

With regard to personal assault cases, the United States Court of Appeals for Veterans Claims (Court) has held that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) (later redesignated as Part VI, 11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The provisions of M21-1 (regarding special evidentiary procedures for PTSD claims based on personal assault) are substantive rules that are equivalent to VA regulations.  YR v. West, 11 Vet. App. 393 (1998) & Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR). See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma." 
Throughout the appeal, the Veteran has asserted that the abortion, her selection as a performer in the "Tops in Blue," and disciplinary infractions for substance abuse are indicative of adverse changes in her behavior as a result of her mental duress from having been a victim of sexual assault.  She has also provided the names of her alleged attacker and of another fellow servicemen in whom she had reportedly confided in about "everything."  Also of even greater significance is a service treatment record dated in December 1987, which shows the Veteran was seen in the Mental Health Serivces at the request of her Commander.  A mental status evaluation was within normal limits and no mental disorder was diagnosed, but it is unclear from this report whether the evaluation was prompted by the alleged rapes.  

When there are looming uncertainties about whether, for example, certain treatment the veteran received while in the military under other pretenses was, in actuality, for a personal assault, or there were other events prior to service equally warranting consideration, VA adjudicators must refer the case to a psychiatrist/psychologist to have him/her review this evidence and determine whether it constitutes the type of behavior change, etc., contemplated by section 3.304(f)(5).  See Patton v. West, 12 Vet. App. 272 (1999); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim). 

Finally any ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran an additional Veterans Claims Assistance Act of 2000 (VCAA) notice with regard to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, such as providing her with updated notice of what evidence has been received and not received by VA, as well as who has the duty to request evidence, and what development must be undertaken by VA in accordance with applicable case law.  This notice should explain the evidence necessary to corroborate an in-service stressor to support a claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f)(5).  The Veteran should be given an appropriate amount of time in which to submit any additional evidence that she may have.  

2.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to post-service psychiatric treatment or evaluation or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on her behalf.  Document any attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform her and request that she obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this in the claims file.  All such available records should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(b).

3.  Then, schedule the Veteran for an examination to determine the nature, extent, and etiology of all current psychiatric pathology.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed, and the examiner should review the results of any testing prior to completing the report.  

All pertinent psychiatric symptomatology shown on examination should be annotated in the evaluation report.  For any psychiatric disability, to include PTSD, diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such diagnosed disability is consistent with, or indicative of, the Veteran's purported in-service sexual assault.  In answering this question, the examiner is directed to the Veteran's service treatment and personnel records, including review of the Veteran's Airman Performance Reports (dated from May 1979 through November 1987), for evidence of a reduction in efficiency, problems with authority figures, behavior changes, or signs or symptoms which would suggest that the Veteran was personally assaulted in service.  In addition, the examiner is asked to address the December 1987 report of the in-service psychiatric evaluation that the Veteran underwent at the request of her Commander.  

Any opinion provided should include a discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

